565 So. 2d 785 (1990)
James Lewis POPE, Appellant,
v.
Nan B. McKEE, Etc., Appellee.
No. 89-2565.
District Court of Appeal of Florida, Fifth District.
July 19, 1990.
Rehearing Denied August 28, 1990.
*786 Bruce W. Jacobus of Mosley, Jacobus & Wallis, P.A., Melbourne, for appellant.
No appearance for appellee.
GOSHORN, Judge.
James Lewis Pope appeals an order of the trial court adjudging him to be in contempt of court for failure to make previously ordered child support payments. The only issue raised on appeal concerns the wording of the contempt order. The trial court found that appellant:
Has the present ability to pay the child support previously ordered.
Appellant contends that this finding is insufficient under the holding in Bowen v. Bowen, 471 So. 2d 1274 (Fla. 1985). Bowen held that the trial court must make an affirmative finding that the contemnor possesses the present ability to comply with the purge conditions set forth in the contempt order. In this case the purge amount and the previously ordered child support are the same. Under these conditions we conclude that the order of the trial court complies with the requirements of Bowen, and the judgment is affirmed.
AFFIRMED.
COBB and PETERSON, JJ., concur.